Name: Council Regulation (EC) No 398/97 of 20 December 1996 allocating for 1997 catch quotas between Member States for vessels fishing in Estonian waters
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  Europe
 Date Published: nan

 6 . 3 . 97 | EN | Official Journal of the European Communities No L 66/83 COUNCIL REGULATION (EC ) No 398/97 of 20 December 1996 allocating for 1997 catch quotas between Member States for vessels fishing in Estonian waters THE COUNCIL OF THE EUROPEAN UNION, Whereas additional conditions for the year-to-year management of TACs and quotas , in accordance with the provisions laid down in Article 2 of Regulation (EC ) No 847/96 ( 4 ), were not agreed with Estonia ; Whereas , for imperative reasons of common interest, this Regulation will apply from 1 January 1997, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation ( EEC ) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ( J ), and in particular Article 8 (4 ) thereof, HAS ADOPTED THIS REGULATION: Having regard to the proposal from the Commission, Article 1 From 1 January to 31 December 1997 vessels flying the flag of a Member State are hereby authorized to make catches within the quotas limits set out in the Annex in waters falling within the fisheries jurisdiction of Estonia Wheras , in accordance with the procedure provided for in the Agreement on fisheries relations between the European Community and the Republic of Estonia ( 2 ), and in particular Articles 3 and 6 thereof, the Community and Estonia have held consultations concerning their mutual fishing rights for 1997 and the management of common living resources; Article 2 The financial contribution provided for in Article 4 of the Agreement on fisheries relations between the European Community and the Republic of Estonia shall be set for the period referred to in Article 1 at ECU 765 530 , payable to an account designated by Estonia . Whereas , in the course of these consultations , the delegations agreed to recommend to their respective authorities that certain catch quotas for 1997 should be fixed for the vessels of the other party ; Whereas the necessary measures should be taken to implement, for 1997, the results of the consultations held with Estonia ; Article 3 Stocks referred to in the Annex shall not be subject to the conditions laid down in Articles 2 , 3 and 5 ( 2 ) of Regulation ( EC ) No 847/96 . Whereas to ensure efficient management of the catch possibilities available in Estonian waters , quotas should be allocated among Member States in accordance with Article 8 of Regulation ( EEC ) No 3760/92 ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation ( EEC ) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ( 3 ); Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities or on the day of entry into force of the Agreement on fisheries relations between the European Community and the Republic of Estonia , signed on 19 December 1996 , whichever is the later . It shall apply from 1 January 1997 .( ! )/OJ No L 389 , 31 . 12 . 1992 , p. 1 . Regulation as amended by the 1994 Act of Accession . ( 2 ) Oj No C 279 , 25 . 9 . 1996 , p. 7 . ( ¢') OJ No L 261 , 20 . 10 . 1993 , p. 1 . ( 4 ) OJ No L 115 , 9 . 5 . 1996 , p. 3 . No L 66/84 HEN Official Journal of the European Communities 6 . 3 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States Done at Brussels , 20 December 1996 . For the Council The President S. BARRETT ANNEX Allocation of Community catch quotas in Estonian waters (in metric tonnes, fresh round weight; for salmon: numbers of individual fish) Species ICES division Community catch quotas Quotas allocated to Member States Cod III ( d ) 500 Denmark Finland Germany Sweden 186 80 84 150 Herring III ( d ) 5 000 Denmark Finland Germany Sweden 2 385 0 1 789 826 Salmon III ( d ) 5 400 Denmark Finland Germany Sweden 2 101 2 021 233 1 045 Sprat III ( d ) 30 500 Denmark Finland Germany Sweden 17 742 0 4 716 8 042